Pek Cttbiam.
On April 2d, 1930, the plaintiff, an aged man, was struck by the defendant’s automobile on Ferry street near Mt. Ephriam avenue, Camden. lie had judgment for $8,500. Two questions are submitted on this rule: (1) The verdict *1060was against the weight of evidence; (2) the verdict was excessive.
Our examination of the record leads us to believe that by the clear weight of evidence the plaintiffs right of recovery was established. The proofs show that plaintiff, after he had alighted from a trolley car at a regular stop at the Evergreen Cemetery gate, was struck by the defendant’s automobile before he could reach the sidewalk. The' trolley car had stopped in the regular way and the proofs show that the plaintiff was struck before the trolley had started up again. The proofs were sufficient for the jury to infer that the defendant attempted to pass a standing trolley and in so doing injured the plaintiff.
The proofs of damages are less clear, however, than they should be. There was some proof that the plaintiff was seventy-two years of age and some that he was eighty-two years of age. The fracture of the skull from which he suffered had impaired his memory, but there was little or no evidence adduced from which the jury could find to what extent, if any, his earnings had been impaired.
Unless the plaintiff consents to a reduction of the verdict to $5,000, the rule will be made absolute; otherwise a discharge may be entered.